Citation Nr: 0615351	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for photodermatitis 
(claimed as a skin condition).

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision that denied service 
connection for a depressive disorder, migraine headaches, and 
photodermatitis.  The appeal also arises from a February 2005 
RO decision that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The record now indicates that the veteran has been receiving 
Social Security Administration (SSA) disability benefits 
since 2001.  It appears that the SSA disability determination 
may bear some relevance to one, if not several of the issues 
in this appeal (majore depressive disorder and PTSD).  
Therefore, in the interest of full and fair adjudication, the 
RO should request copies of the SSA's disability award and 
the evidence used in connection with that decision.  

The veteran seeks service connection for a skin disability.  
An April 1999 VA skin examination included diagnoses of 
photodermatitis, a likely fungus on his toenails and skin, 
and a ruptured epidermoid cyst.  The veteran contends that 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam War produced the skin disorders.  See 38 C.F.R. 
§ 3.309 (2005).  At the same time., many other VA clinical 
records indicate that the veteran does not have any skin 
disorders whatsoever.  In light of the ambiguity, it is not 
clear precisely what skin disorders the veteran may or may 
not have.  Therefore, on remand, the RO should obtain a skin 
examination to assess the veteran's claimed skin disorders 
and to discuss what relationship, if any, exists between any 
diagnosed skin disorders and the veteran's active service, 
including whether there is any relationship between any 
diagnosed skin disorder(s) and herbicide exposure.  

In addition, the April 1999 VA skin examination also referred 
to recent surgery on a back nodule.  Records of that surgery 
and related treatment would be useful. 

The veteran also seeks service connection for migraine 
headaches.  In the medical history accompanying his pre-
induction examination in March 1968, the veteran reported 
having or having had headaches.  However, there was no 
comment on or notation of headaches by the examining doctor.  
Service medical records show that he sought treatment for 
headaches several times in service.  On VA examination in 
April 1999, the veteran described a history of headaches 
since his active service.  While the diagnosis was migraine 
headaches, there was no discussion of any relationship 
between the current migraine headaches and the headaches 
manifested in service.  Therefore, such an examination and 
opinion would be helpful.

In addition, a veteran is presumed to be in sound condition 
when examined and accepted into the service except for 
defects or disorders noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1137.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003), cited at 69 Fed. Reg. 
25,178 (2004).  On remand, the RO should consider these 
principles.  

Finally, the veteran seeks service connection for a 
psychiatric disorder that includes a depressive disorder and 
PTSD.  He initially sought treatment in 1970 after his 
discharge from service and was prescribed medication.  He 
received treatment from a Public Health Clinic with Dr. 
Guzman, Hoffa Medical Center, Dr. Abelardo Martinez, Dr. 
Maldonado and Dr. Bonilla.  Only records from Dr. Bonilla are 
in the claims file.  With the veteran's assistance, an 
attempt should be made to obtain the other non-VA medical 
records. 

According to the citations for his Army Commendation Medals, 
he served as a Technical Supply Clerk and a Stock Records 
Specialist.  His military occupation specialty as shown on 
his Form DD 214 was "Stk Con & Act Sp".  The record now 
includes a copy of the Form DD 215, which lists several 
decorations.  However, a complete set of the veteran's 
service personnel records, which shows any assignments and 
activities, would be helpful in this matter.  The Board is 
mindful of the assertions by the veteran's representative 
that the veteran engaged in combat.  However, further 
development of the claim is warranted.  Thus, the RO should 
obtain the veteran's complete service personnel file.  

Also, the veteran has identified several stressors, including 
witnessing the death of his close friend, Anselmo Santiago, 
on July 21, 1969, at the 704 Maintenance Battalion, 4th 
Infantry Division, during an ambush when the veteran was 
assigned to the Rangers.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)was unable to verify this 
stressor in June 2003.  However, the verification search 
involved the death of a Private First Class Santiago in 
December 1969.  The veteran has submitted information an 
internet article about names on the Vietnam Veterans' 
Memorial in Washington, D.C., that indicates that Anselmo 
Santiago-Arroyo was killed in combat on July 21, 1969.  
Therefore, the RO should re-request verification of this 
stressor (including any information surrounding the death) 
during the correct dates from the since-renamed U.S. Army and 
Joint Services Records Research Center (JSRRC).  

The veteran described other stressors: 1) being under strong 
enemy fire on his first night in Pleiku Oasis in April 1969; 
2) being under heavy fire on May 11, 1969, at Firebase Oasis 
when assigned to the 4th Infantry Division, HQ 704 
Maintenance Battalion and the deaths of soldiers and a 
Vietnamese barber that had been a good friend in that attack; 
and 3) an attack on the barracks with damage to the airfield 
at Ankhe the day before his departure from Vietnam.  The RO 
should attempt to verify these stressors from the JSRRC.  

After attempting to verify the stressors, the RO should then 
schedule the veteran for a new examination to diagnose any 
current psychiatric disorder and to discuss whether the 
veteran has a valid PTSD diagnosis.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain records from the Social Security 
Administration relating to the veteran's SSA 
disability benefits award, including the 
evidence used in that decision. 

2.  Schedule the veteran for a VA examination 
to assess the current nature and severity of 
any skin disorder(s).  Provide the claims 
folder to the examiner.  The examiner should 
provide an opinion as to whether any diagnosed 
skin disorder(s) is (are) at least as likely 
as not (i.e., at least a 50 percent 
probability) related to exposure to 
herbicides.  

3.  Request a medical opinion from a VA 
neurologist as to the etiology of the 
veteran's migraine headaches.  Provide the 
claims folder to the examiner.  The examiner 
should provide an opinion as to whether the 
veteran's current migraine headaches are at 
least as likely as not (i.e., at least a 50 
percent probability) related to service or any 
symptoms in service.  

4.  Request verification and information from 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) of the death of 
Anselmo Santiago-Arroyo, Army, on July 21, 
1969.  Additional identifying information is 
in the claims file.  Request any information 
surrounding his death and his unit of 
assignment at the time of death.  Also request 
verification and information from the JSRRC 
for the following stressors: (a) having been 
under strong enemy fire on his first night in 
Pleiku Oasis in April 1969; (b) an attack and 
heavy fire on May 11, 1969, at Firebase Oasis 
when the veteran was assigned to the 4th 
Infantry Division, HQ 704 Maintenance 
Battalion that resulted in the deaths of 
soldiers and a Vietnamese barber; and (c) an 
attack on barracks and an airfield in Ankhe in 
March 1970.  (See stressor statements received 
in September 2004.)

5.  Obtain the non-VA medical records relating 
to treatment for a nervous condition after 
discharge from service. 

6.  Then, schedule the veteran for a VA PTSD 
examination.  Specify any stressors that are 
determined to be established by the record.  
Provide the claims file to the examiner.  The 
examiner should provide the following 
opinions:

a.  Is a diagnosis of PTSD warranted, in 
accordance with the criteria found in 
DSM-IV?

b.  If a diagnosis of PTSD is warranted, 
please specify what stressors, if any, 
support that diagnosis, including a 
discussion of whether any stressor 
verified by the RO supports the 
diagnosis.  

c.  If a diagnosis of a depressive 
disorder or other psychiatric disorder 
(other than PTSD) is warranted, please 
provide an opinion whether there is a 
link between a current psychiatric 
disorder (other than PTSD) and service.  

If additional evidence secured shows 
manifestation of a psychosis within one 
year of the veteran's discharge from 
service, please provide an opinion 
whether there is a link between a current 
psychiatric disorder (other than PTSD) 
and a psychosis (if any) manifested 
within the one year period after 
discharge.  

7.  Then, readjudicate the claims.  If the 
RO's decision on any of the claims remains 
adverse to the veteran, provide the veteran 
and his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then, return the 
case to the Board for its review, as 
appropriate.

The Board expresses no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

